Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION
EXAMINER’S AMENDMENT
2.      An examiner’s amendment to the record appears below. 
         Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.       Authorization for this examiner’s amendment was given in a telephone interview with Christopher A. Rothe (Reg. No. 54,650), attorney for Applicant, on 01/27/2022, canceled claim 10. 
	In the claim:
	10. (Cancelled)

The Examiner’s amendment has been made in order to place the application in
a condition for allowance.	
Allowable Subject Matter 
4.	Claims 1-3 and 5-9 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
	The prior art Taeger teaches encapsulating an optoelectronic device includes encapsulated surface and multiple passivation layers lie on one another with electrically contacted intermediate layers arranged between passivation layers.

	However, neither Taeger nor Krainer in individual or in combination teaches or suggests the limitations of “detected measuring currents over plural layer sequences and if the multi-layer system includes at least one top, one central and one bottom passivation layer and if in an initial system inspection measurement after the end of production of the overall system a measurable current is detected between a first intermediate layer interposed between the top and the central

Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863